FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-3859
                  _____________________________

GARY P. LEDSOME,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

                           June 12, 2019


BILBREY, J.

    Gary P. Ledsome appeals the revocation of his probation on
multiple grounds. As one of the bases of revocation is not
supported by competent and substantial evidence, we reverse and
remand.

     Ledsome was alleged to have violated several conditions of
probation, including the failure to report to his probation officer on
May 1, 2018, as required. At the revocation hearing, the probation
officer testified Ledsome was given until the 31st of that month to
report, but other evidence adduced at the hearing on the affidavit
of probation established Ledsome was arrested on the 31st. Thus,
the violation for failure to report on May 1st is not established in
the record by competent, substantial evidence. While other
violations were established, the trial court did not indicate
whether it would revoke probation and impose the same sentence
absent a violation for failure to report to the probation officer, and
therefore, we must remand this cause to the trial court. See
Washington v. State, 215 So. 3d 202 (Fla. 1st DCA 2017).

     Further, the written order of revocation does not conform to
the trial court’s oral pronouncements, the latter of which controls.
See Justice v. State, 674 So. 2d 123 (Fla. 1996). While the written
order finds violations of conditions 2, 10, and 15, the trial court did
not orally find such violations. The written order does not refer to
a violation of condition 1 (failure to report) nor multiple violations
of condition 5 (new law violations), despite the trial court’s oral
pronouncement at the hearing below that Ledsome had
substantially and willfully violated these conditions. A corrected
written order is therefore required.

     Accordingly, the cause is REVERSED and REMANDED for
further proceedings.

RAY and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Joel Arnold, Assistant Public
Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Tabitha Herrera, Assistant
Attorney General, Tallahassee, for Appellee.




                                  2